Citation Nr: 0006817	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a higher initial evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for PTSD was granted and was evaluated as 10 
percent disabling, effective in December 1996.

The Board notes that the U.S Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for a higher initial evaluation of 30 percent, 
and no greater, for PTSD, have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 4.1, 4.3, 
4.7, 4.31, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been associated with 
his claims folder, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A July 1997 rating decision originally 
granted service connection for PTSD, evaluating it as 10 
percent disabling, effective in December 1996, based on the 
evidence then of record.  This evidence included service 
personnel records showing service in the Republic of South 
Vietnam and that the veteran was awarded the Combat 
Infantryman Badge, and a February 1997 VA examination report, 
reflecting a diagnosis of PTSD.  The report further shows 
subjective complaints of hypervigilance and increased startle 
response, inability to sleep normally and violent awakening, 
nightmares, anger, irritability and holding himself remote 
from others, intrusive thoughts, and nervousness.  The 
veteran reported that he generally gets along well with 
others and that he has several friends that he sees but does 
not attend church or other organized functions.  He avoids 
crowds and no longer fishes or hunts.  He is employed and has 
held the same job since March 1970.  He is divorced and lives 
with his two children of this previous marriage.  The 
examiner observed the veteran to be alert and oriented, 
neatly groomed, but quite anxious and restless.  There was no 
suggestion of psychosis, memory and intellect were intact, 
and the veteran was found to be competent.  The examiner 
diagnosed PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 60, noting that the veteran 
functioned fairly well in his job and at home.  This 10 
percent evaluation has been confirmed and continued to the 
present.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

The 10 percent evaluation currently assigned the veteran's 
service-connected PTSD was accorded under the general rating 
formula for mental disorders contained in 38 C.F.R. Part 4, 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The criteria provides a higher, 30 percent, 
evaluation for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1999).

The veteran has appealed the 10 percent evaluation assigned 
his service-connected PTSD and contends that a higher 
evaluation is warranted therefor.  Specifically, he argues 
that he experiences increased anxiety, panic attacks, loss of 
memory and depression that are more than mild or transient, 
and that these symptoms adversely affect his ability to 
perform simple tasks required in his job.  After review of 
the record, the Board finds that the veteran's symptoms meet 
the criteria for a higher initial evaluation of 30 percent, 
and no more, under the Schedule.  

Of record is a January 1999 VA examination report conducted 
by the same examiner, Nicholas A. Cummings, M.D., who 
examined the veteran in February 1997.  This report shows no 
additional subjective complaints.  The veteran continues to 
report that he socializes with his friends and that he 
remains employed at his job of more than 27 years.  However, 
he did report an incident in which a customer complained he 
was rude.  This situation was resolved with his immediate 
supervisor.  The examiner observed that the veteran appeared 
extremely anxious, fidgeting and with sweaty palms.  He 
exhibited no thought disorder or psychosis.  Memory and 
intellect remain intact, and the veteran remains competent.  
The examiner diagnosed PTSD with a GAF of 55.  

Also of record are statements proffered by the veteran's 
witnesses.  There are eight such statements:  one each from 
his parents and daughter, dated in September and August 1997, 
respectively; one from his supervisor, dated in September 
1997; one from his pastor, dated in September 1997; two from 
friends who knew the veteran before and after his active 
service, dated in September 1997; and two from friends who 
have known him only after his discharge from active duty.  In 
aggregate, these statements profess that the veteran exhibits 
hypervigilance and exaggerated startle response, is nervous 
and jumpy, experiences unpredictable mood changes, is prone 
to outbursts of violent anger, and does not function well in 
crowds.  His parents and friends who knew him before his 
active service aver that active service effected a marked and 
permanent change from one who was happy and easy going, 
content, and who easily interacted with people to one who is 
now moody and restless, who exhibits irrational behavior, is 
often sullen, and who detaches himself from the world.  His 
daughter states that her father would awaken in attack mode, 
and that she learned to leave him notes rather than wake him, 
and to let him be after he had been startled or had an 
outburst of anger.  She stated that he would attend her 
brother's football games, and that he attended her 
graduation, but that he stood at a distance from the event 
and would not sit in the audience.  Finally, the veteran's 
supervisor notes that the veteran is quiet and withdrawn, and 
exhibits temperamental behavior.  She observed that he does 
not adjust well to changes and needs reminding of the 
necessity of following company policy.  She stated that he is 
fidgety in meetings and will often get up and stand by the 
door.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of a higher initial evaluation of 
30 percent are met.

A higher, 50 percent, evaluation could be warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short and long term memory; 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
However, the medical evidence does not show that the required 
manifestations are present.

As discussed above, the veteran has complained of 
experiencing rage and anger; and his witnesses aver that he 
has mood swings, that an innocent comment can set him off, 
that he reacts violently to sudden noises, and that he 
behaves irrationally.  In addition, the most recent, January 
1999, VA examination report notes that he was extremely 
anxious.  Moreover, his supervisor, as discussed above, 
indicated that his problems were noticeable at work.  
Nonetheless, the medical evidence simply does not establish 
that the veteran's service connected PTSD is productive of 
more than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The medical evidence simply does not demonstrate that 
the veteran has been noted to exhibit flattened affect; 
abnormal speech; impaired memory, judgment, or abstract 
thinking; to have panic attacks more frequently than once a 
week; or to have difficulty understanding complex commands.  
Rather, the evidence demonstrates that he presents anxious 
yet alert and oriented, without suggestion of psychosis or 
thought disorder.  Memory and intellect have been found, 
consistently, to be intact.  And the veteran has been found 
to be competent.  Furthermore, the veteran remains employed 
in the same job he has held for more than 27 years, and while 
he is divorced, he lives at home with his two children and 
has reported he has friends he does socialize with.

After consideration of the evidence, the Board finds that the 
veteran's service-connected psychiatric disability meets the 
criteria for an initial rating of 30 percent, and no greater.  
Specifically, the medical evidence demonstrates that the 
veteran's service-connected PTSD is currently manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  The schedule provides for a higher 
evaluation for PTSD.  However, as discussed above, the 
medical evidence simply does not reflect that the required 
manifestations are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalized or frequent treatment for his PTSD. 
In addition, the evidence of record does show that the 
service-connected PTSD, alone, interferes markedly with his 
employment so as to make application of the schedular 
criteria impractical.  As a whole, the evidence does not show 
that the impairment resulting solely from his PTSD, alone, 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected PTSD is adequately 
compensated by the 30 percent evaluation assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted.



ORDER

A rating of 30 percent, and no greater, for PTSD is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

